UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15( d ) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 19, 2016 Prosperity bancshares, inc. (Exact name of registrant as specified in its charter) Texas 1-35388 74-2331986 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4295 San Felipe Houston, Texas 77027 (Address of principal executive offices including zip code) Registrant's telephone number, including area code: (281) 269-7199 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders On April 19, 2016, Prosperity Bancshares, Inc. (the “Company”) held its Annual Meeting of Shareholders to consider and act upon the items listed below: 1. Leah Henderson, Ned S. Holmes, Jack Lord and David Zalman were elected as Class III directors to serve on the Board until the Company’s 2019 Annual Meeting of Shareholders and until their successors are duly elected and qualified, or until their earlier resignation or removal. The table below contains a summary of the number of votes for, votes withheld and broker non-votes for each nominated director: Votes For Votes Withheld Broker Non-Votes Leah Henderson Ned S. Holmes Jack Lord David Zalman The following Class I and Class II directors continued in office after the Annual Meeting: JamesA. Bouligny, W.R. Collier, William T. Luedke IV, Perry Mueller, Jr., D.D.S., Harrison Stafford II, Robert Steelhammer and H.E. Timanus, Jr. 2. The shareholders ratified the appointment of Deloitte& Touche LLP as the Company’s independent registered public accounting firm for the year ending December31, 2016 by the votes set forth in the table below: Votes For Votes Against Abstentions Broker Non-Votes — 3. The shareholders adopted, on a non-binding, advisory basis, a proposal approving the compensation of the Company's named executive officers by the votes set forth in the table below: Votes For Votes Against Abstentions Broker Non-Votes Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROSPERITY BANCSHARES, INC. (Registrant) Dated: April 21, 2016 By: /s/ Charlotte M. Rasche Charlotte M. Rasche Executive Vice President and General Counsel
